Tbe following opinion was filed January 9, 1912:
Kerwin, J.
This is an appeal from two orders of tbe circuit court for Milwaukee county, one overruling a demurrer to tbe respondent’s complaint, and tbe other granting tbe motion of respondent for an in junctional order restraining appellant from taking any steps to collect tbe judgment referred to in tbe complaint until tbe determination of tbe action.
Justice TimliN having been of counsel in tbe case did not sit. Tbe other members of tbe court are equally divided. Chief Justice WiNslow, Justices BaeNes and ViNJE are in favor of reversal, while Justices Siebeokee, Maeshall, and tbe writer are in favor of affirmance. This situation necessarily results in affirmance of tbe orders appealed from.
By the Court. — Tbe orders appealed from are affirmed.
A motion for a rehearing was denied March 12, 1912.